                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


EDWARD RONNY ARNOLD,                             )
                                                 )
       Plaintiff,                                )
                                                 )    NO. 3:18-cv-00541
v.                                               )
                                                 )    JUDGE CAMPBELL
                                                 )    MAGISTRATE JUDGE FRENSLEY
BRUNS PHILLIPS, Commissioner,                    )
State of Tennessee Department of Labor           )
and Workforce Development,                       )
                                                 )
       Defendant.                                )

                                             ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

27), recommending the Court grant Defendant’s Motion to Dismiss (Doc. No. 15).

       Through his Complaint, Plaintiff alleges Defendant’s failure to comply with the Federal

Records Act, 44 U.S.C. § 3301 by properly posting Plaintiff’s employment records online resulted

in denial of Plaintiff’s unemployment benefits. In the Report, the Magistrate Judge determined

Plaintiff lacked standing to sue because he has failed to allege injury-in-fact, and that Plaintiff’s

claim is barred by the Rooker-Feldman Doctrine. Plaintiff has filed Written Objections (Doc. No.

28) to the Report and Recommendation.

       Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.
(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       Plaintiff’s objections do not address specific conclusions reached by the Magistrate Judge.

Instead, Plaintiff challenges the Court Clerk’s denial of Plaintiff’s request for entry of default on

April 1, 2019. (Doc. No. 22). The Clerk denied Plaintiff’s request for entry of default because

Plaintiff failed to submit an affidavit attesting to compliance with the Servicemembers Civil Relief

Act and stating that Defendant is not an infant or incompetent person. (Id.) The Clerk also explained

there were questions as to whether Defendant had been properly served, and noted that Defendant

had made a special appearance evidencing his intent to defend. (Id.) Plaintiff appealed the Clerk’s

ruling to the Sixth Circuit, but the Sixth Circuit dismissed the appeal because the Clerk’s order was

not appealable. (Doc. No. 26).

       Plaintiff’s “objections” fail to state viable grounds to challenge the conclusions of the

Magistrate Judge, or otherwise provide a basis to reject or modify the Report and Recommendation.

Nor has Plaintiff stated viable grounds for reversal of the Clerk’s decision denying entry of default.

Having fully considered Plaintiff’s objections, the Court concludes they are without merit, and that

the Report and Recommendation should be adopted and approved. Accordingly, Defendant’s

Motion to Dismiss (Doc. No. 15) is GRANTED, and this action is DISMISSED with prejudice.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.


                                                      _______________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE

                                                  2
